In a stockholder’s action for an accounting and other relief, defendants appeal from an order of the Supreme Court, Queens County, dated November 28, 1961, which denied their motion: (1) for a separate and prior trial of their separate defense and counterclaim based on an alleged settlement agreement, and (2) for a limitation of their examination before trial to the issues relating to the settlement agreement. Order affirmed, with $10 costs and disbursements; the examination to proceed on 20 days’ notice, or on a day to be mutually fixed by the parties. No opinion. Beldock, P, J., Ughetta, Christ, Hill and Hopkins,' JJ., concur.